Citation Nr: 0704805	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-21 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a disability of the 
gall bladder.

3.  Entitlement to service connection for a disability of the 
liver.

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right parietal skull with defect 
and postoperative plate, currently evaluated as 50 percent 
disabling.

5.  Entitlement to an increased rating for residuals of brain 
trauma with seizures, evaluated as 10 percent disabling prior 
to April 13, 2004, and as 40 percent disabling thereafter.

6.  Entitlement to an increased rating for residual numbness 
and paresthesia of the left lower extremity, evaluated as 10 
percent disabling prior to April 13, 2004, and as 40 percent 
disabling thereafter.

7.  Entitlement to an increased rating for residual 
paresthesia of the left hand, evaluated as noncompensable 
prior to April 13, 2004, and as 20 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1968 until April 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from July 2001 and March 2004 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Petersburg, Florida.

The veteran had also perfected an appeal with respect to the 
issue of entitlement to a total disability based on 
individual unemployability due to service-connected 
disabilities.  That claim was granted by the RO in a June 
2005 rating decision.  As such, that issue is no longer for 
consideration.

It appears from the transcript of the veteran's September 
2006 videoconference hearing that he is raising a claim of 
entitlement to service connection for cellulitis of the left 
lower extremity as a residual disability separate and 
distinct from his neuropathy of the left leg.  This issue has 
not been adjudicated by the RO and is referred back for 
appropriate action.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that any 
current sleep disorder was present during service or is 
causally related to active service.

2.  The competent evidence does not demonstrate that any 
current gall bladder disability was present in service or is 
causally related to active service.

3.  The competent evidence does not demonstrate that any 
current liver disability was present in service or is 
causally related to active service.

4.  Throughout the rating period on appeal, the competent 
evidence reveals that the veteran's residuals of a shell 
fragment wound of the right parietal skull with defect and 
postoperative plate involves a large encephalomalacic defect 
in the right anterior parietal region, with no showing of 
brain herniation.

5.  Prior to April 13, 2004, the veteran's residuals of brain 
trauma with seizures
were productive of complaints of spells during which he would 
lose awareness and his leg or jaw would shake, leaving him 
feeling tired afterward; objectively, the competent evidence 
showed normal neurologic results and indicated that the 
veteran's episodes were characterized as pseudoseizures.                      

6.  From April 13, 2004, the veteran's residuals of brain 
trauma with seizures
have been productive of complaints of spells involving 
involuntary twitching, episodic staring and tonic contraction 
of the left side, with associated clamminess, cold sweats, 
and drooling, occurring not more than once daily.  

6.  Prior to April 13, 2004, the veteran's residual numbness 
and paresthesia of the left lower extremity was productive of 
complaints of giving away; objectively, the evidence shows no 
more than mild incomplete paralysis of the sciatic nerve.  

7.  From April 13, 2004, the veteran's residual numbness and 
paresthesia of the left lower extremity has been productive 
of complaints of daily shooting pain; objectively, the 
evidence shows no more than moderate incomplete paralysis of 
the sciatic nerve.  

8.  Prior to April 13, 2004, the veteran's residual 
paresthesia of the left hand was productive of complaints of 
numbness in the 5th digit; objectively, neurologic findings 
were essentially normal.

9.  From April 13, 2004, the veteran's residual paresthesia 
of the left hand has been productive of complaints of 
neuropathy; objectively, the evidence shows no more than 
moderate incomplete paralysis of the radial nerve of the 
minor extremity.  


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).

2.  A disability of the gall bladder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).

3.  A disability of the liver was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).

4.  The criteria for entitlement to an evaluation in excess 
of 50 percent for residuals of a shell fragment wound of the 
right parietal skull with defect and postoperative plate have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5296 
(2006).

5.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of brain trauma with seizures 
prior to April 13, 2004, and in excess of 40 percent 
thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, 
Diagnostic Code 8045-8910 (2006).

6.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residual numbness and paresthesia of the 
left lower extremity prior to April 13, 2004, and in excess 
of 40 percent thereafter, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.124a, Diagnostic Code 8520 (2006).

7.  The criteria for entitlement to a compensable evaluation 
for residual paresthesia of the left hand prior to April 13, 
2004, and in excess of 20 percent thereafter, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8714-8514 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of May 2003, January 2004, December 2004, and May 2005 
letters from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  

The letters discussed did not inform the veteran of the laws 
pertaining to effective dates.  However, such information was 
later provided in March 2006 and August 2006 communications.  
In any event, because the instant decision denies the 
veteran's claims, no higher rating or effective date will be 
assigned.  As such, there is no prejudice to the veteran. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA and private post service treatment and examination are 
associated with the record.  Moreover, the claims file 
contains the veteran's statements in support of his claim, to 
include testimony provided at a September 2006 
videoconference hearing before the undersigned.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  

The Board recognizes that the veteran submitted a VA Form 21-
4142 in November 2003, identifying St. Vincent's Medical 
Center as a facility where he received treatment for his gall 
bladder disability.  It does not appear that any records from 
that facility are in the claims folder.  However, in January 
2004, the Board sent a letter to St. Vincent's in an attempt 
to obtain any treatment records.  The veteran was informed of 
this in a January 2004 communication, which explained that he 
was ultimately responsible for ensuring that VA received the 
outstanding records.  To date, he has not submitted the 
records in question.  In this vein, it is observed that "the 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Further regarding the duty to assist, it is noted that the 
veteran has not been afforded VA examinations with respect to 
his claims of entitlement to service connection for sleep 
disorder, gall bladder disability or liver disability.  In 
this vein, the law holds that VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159 (2006).  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In the present case, the service medical records fail to 
reveal any chronic disability manifested by poor sleep.  They 
also fail to demonstrate any chronic disability of the gall 
bladder or liver.  Moreover, the post-service records do not 
reflect complaints or treatment for any of these disabilities 
until several years following service.  Therefore, an 
examination is not deemed to be necessary under 38 U.S.C.A. 
§5103A(d)(2).  

Based on the foregoing, the Board finds that adequate efforts 
were undertaken by the RO in developing the veteran's claim.  
It is not felt that additional efforts are required under the 
VCAA.  Indeed, it appears further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.   See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service connection

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection- chronic disease

Where a veteran served 90 days or more during a period of 
war, or for a period of 90 days after December 31, 1946, and 
cardiovascular-renal disease becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R.§§ 3.307, 3.309 (2006).

Presumptive service connection- herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2006).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2006) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2006) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; chronic lymphocytic leukemia; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2006).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2006).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Analysis

The veteran is claiming entitlement to service connection for 
a sleep disorder, disability of the gall bladder and 
disability of the liver.   As indicated in a November 2003 
communication, he contends that such disabilities are due to 
exposure to Agent Orange during his service in Vietnam.  

Again, 38 C.F.R. § 3.307(a), which provides that a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  

In the present case, there is no dispute that the veteran had 
active service in the Republic of Vietnam during the 
applicable time period.  As such, exposure to an herbicide 
agent is presumed.  Moreover, the claims file contains no 
evidence rebutting such presumption.  Nevertheless, a grant 
of presumptive service connection for herbicide exposure is 
not possible here, because sleep disorder and disabilities of 
the gall bladder and liver are not among the diseases listed 
under 38 C.F.R. § 3.309(e).  Furthermore, there is no 
competent evidence to otherwise show that those currently 
diagnosed disabilities in issue are otherwise directly 
related to in-service herbicide exposure. See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board also notes that, with respect to the veteran's 
liver claim, presumptive service connection on the basis of 
chronic diseases is also for consideration.  Indeed, as set 
forth previously, cardiovascular-renal disease is regarded as 
a chronic disease under 38 C.F.R. § 3.309(a).  However, the 
presumption does not operate here because the evidence of 
record does not establish any clinical manifestations of a 
liver disability to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The first question for consideration in evaluating a service 
connection claim is whether the evidence demonstrates a 
current disability.  Here, an August 2000 VA clinical record 
notes possible sleep apnea.  Moreover, VA clinical records 
dated in 2004 show that the veteran had his gall bladder 
removed that year.  Furthermore, while no specific diagnosis 
of a liver disease is shown, recent VA and private records 
reflect complaints of abdominal pain that appear to be 
associated with liver problems.  Additionally, the veteran 
reported right-sided stomach pain at his September 2006 
videoconference hearing before the undersigned.  For these 
reasons, the Board will resolve doubt in the veteran's favor 
and find current disability here.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Based on the above, current sleep disorder, gall bladder and 
liver disabilities are demonstrated and the first element of 
a service connection claim is deemed satisfied.  However, as 
will be discussed below, the remaining criteria necessary to 
establish service connection have not been met.  

A review of the service medical records does not reflect any 
complaints or treatment relating to a sleep disorder.  In 
fact, the veteran denied any sleeping problems in a report of 
medical history completed at the time of his February 1970 
separation examination.  Moreover, while a June 1969 
treatment report showed complaints of a sick stomach, there 
is no demonstration of gall bladder or liver disabilities, or 
any chronic gastrointestinal disabilities.  To the contrary, 
the veteran's February 1970 separation examination indicated 
normal findings and the veteran denied any stomach troubles 
in a report of medical history completed at that time.  

Based on the above, the service medical records do not show 
that a sleep disorder, gall bladder disability or liver 
disability were incurred during active service.  However, 
this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that any current sleep, gall bladder or liver problems are 
causally related to active service, for the reasons discussed 
below.  

The post-service medical evidence does not demonstrate any 
findings reflective of stomach problems until 1977, when the 
veteran indicated a history of peptic ulcer.  


The first records specifically addressing gall bladder and 
other abdominal problems possibility associated with liver 
disease are dated in 2003.  In the absence of demonstration 
of continuity of symptomatology, this is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The same is true of 
the veteran's sleep disorder, not initially demonstrated 
until 1978, several years after discharge.  

The veteran himself believes that his current sleep disorder, 
gall bladder problems and liver problems are causally related 
to active service but he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record fails to establish that 
any current disability manifested by poor sleep, or any 
current gall bladder or liver disability was incurred in 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  Increased ratings

A.  Residuals of a shell fragment wound of the right parietal 
skull

The veteran's claim of entitlement to an increased rating was 
received on August 10, 2000.  Throughout the rating period on 
appeal, the veteran's residuals of a shell fragment wound of 
the right parietal skull with defect and postoperative plate 
have been evaluated as 50 percent disabling pursuant to 
Diagnostic Code 5296.  

Under Diagnostic Code 5296, a 50 percent evaluation is 
warranted where the evidence demonstrates loss of part of 
both the inner and outer tables of the skull, without brain 
hernia, involving an area larger than the size of a 50-cent 
piece or 1.140 square inches (7.355 square cm).  In order to 
be entitled to the next-higher 80 percent evaluation, the 
disability must involve brain hernia.  

The Board has reviewed the competent evidence of record and 
finds no basis for assignment of the next-higher 80 percent 
rating under Diagnostic Code 5296.  Indeed, x-rays of the 
skull and a head CT scan, both conducted in July 1999, failed 
to show any brain herniation.  The CT scan did reveal a 
metallic fragment in the left posterior parietal region, as 
well as a large encephalomalacic defect at a craniotomy site 
in the right anterior parietal region.  Subsequent brain 
images taken in May 2003 again showed a large defect in the 
right side of the skull compatible with a history of a 
gunshot wound to the skull and surgery in that region.  
Metallic densities also appeared to be present within the 
skull.  Nevertheless, due to the absence of clinical evidence 
showing herniation of the brain, the Board concludes that the 
veteran's disability picture is not most nearly approximated 
by the next-higher 80 percent evaluation under Diagnostic 
Code 5296.  

The Board has considered whether any alternate Diagnostic 
Codes might afford the veteran an increased rating for his 
residuals of a shell fragment wound of the right parietal 
skull with defect and postoperative plate.  However, there 
are no other relevant Code sections for consideration.  
Complications such as the veteran's seizures have been 
separately rated and will be evaluated later in this 
decision.  Moreover, while residuals of shell fragment wounds 
are frequently evaluated under 38 C.F.R. § 4.73, pertaining 
to muscle injuries, here the shell fragments did not involve 
any muscle group.  

In conclusion, the evidence of record does not support an 
increased rating for the veteran's residuals of a shell 
fragment wound to the right parietal skull.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



B.  Residuals of brain trauma with seizures

The veteran's claim of entitlement to an increased rating was 
received on August 10, 2000.  Prior to April 13, 2004, the 
veteran's residuals of brain trauma with seizures is 
evaluated as 10 percent disabling pursuant to Diagnostic Code 
8045-8910.  From April 13, 2004, a 40 percent rating is in 
effect.

The Board will first consider whether the veteran is entitled 
to a rating in excess of 10 percent prior to April 13, 2004.  

Diagnostic Code 8045 indicates that purely neurologic 
disabilities, such as hemiplegia, epileptoform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically 
addressing such disabilities, with citation of a hyphenated 
diagnostic code.

Diagnostic Code 8910, pertaining to grand mal epilepsy, 
instructs the rater to evaluate under the genera rating 
formula for major seizures.  That general rating formula is 
found at Diagnostic Code 8914, and provides for a 10 percent 
rating where the evidence shows a confirmed diagnosis of 
epilepsy with a history of seizures.  In order to be entitled 
to the next-higher 20 percent evaluation, the evidence must 
demonstrate at least one major seizure within the last 2 
years, or two minor seizures in the last 6 months.

Note (1) to Diagnostic Code 8911 indicates that a major 
seizure is characterized by the generalized tonic-clonic 
convulsion with unconsciousness.  Note (2) indicates that a 
minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  

Furthermore, Note (2) to the general rating formula for major 
and minor seizures instructs that, in the presence of both 
major and minor seizures, the predominant type is to be 
rated.  Note (3) further indicates that no distinction should 
be made between diurnal and nocturnal seizures. 

Having set forth the legal criteria, the Board will now 
briefly detail the facts pertinent to the veteran's seizure 
claim.  

VA outpatient treatment reports dated in 1999 and 2000 
reflect complaints of seizure activity.  In a June 1999 
clinical record, the veteran reported an episode in which he 
lost awareness for a split second.  He did not fall or 
experience any dizziness.  He also indicated that he had 
previously had auras prior to seizures.  He would lie down 
any time that he felt lightheaded.  

In an August 2000 VA record, the veteran reported that he 
experienced seizures once a year, characterized by kicking 
and convulsing.  He had difficulty catching his breath on 
such occasions.  When he woke up, he felt as "clear as a 
bell." 

A May 2003 VA Agent Orange examination indicated a history of 
seizures, including an occasion during which the veteran 
almost drove his truck off the road while having a spell.  
The diagnosis was persistent partial seizures.  It was 
indicated that the veteran had been taking phenobarbitral and 
Dilantin, but that he had to discontinue both medications due 
to side effects.  

The veteran again reported seizures in a September 2003 VA 
treatment record.  At that time, he stated that he had spells 
a couple of times per month.  During a typical spell, his 
left leg would not cooperate, and he would lose a little 
time.  Then he would get back up and feel tired.  Sometimes 
his jaw would shake during a spell.  He might also sweat and 
turn pale.  Such episodes lasted for a few minutes and then 
things would return to normal, with the veteran feeling tired 
afterward.  

Despite the above reports, the overall objective evidence 
does not warrant the next-higher 20 percent evaluation under 
the general rating formula for major and minor epileptic 
seizures.  In so finding, the Board notes that a VA 
neurologic examination performed in November 2000 was 
essentially normal.  At that time, the examiner commented 
that it was unclear as to whether the veteran continued to 
have seizures.  Furthermore, no neurologic deficit was noted 
at the time of the veteran's Agent Orange examination in May 
2003.  Moreover, a VA examiner in September 2003 stated that 
the veteran's description of his spells pointed to an 
impression of pseudoseizures rather than complex partial 
seizures.  

In sum, then, the evidence of record during the period in 
question reflects normal objective findings upon examinations 
in November 2000 and May 2003.  Moreover, an examiner in 
September 2003 believed that the veteran's spells may have 
been pseudoseizures, as opposed to ordinary major or minor 
epileptic seizures contemplated under the general rating 
formula.  Finally, there is an absence of documented 
treatment for any specific seizure episodes.  For all of 
these reasons a rating in excess of 10 percent is not 
justified under Diagnostic Code 8911 prior to April 13, 2004.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990). 

From April 13, 2004, the veteran is in receipt of a 40 
percent evaluation for his residuals of brain trauma with 
seizures.  In order to be entitled to the next-higher 60 
percent rating, the evidence must show that the veteran is 
averaging at least one major seizure in 4 months over the 
last year; or, 9-10 minor seizures per week.  

The competent evidence of record does not reveal a disability 
picture that is most nearly approximated by the next-higher 
60 percent rating under Diagnostic Code 8910.  Indeed, a July 
2004 VA neurology report indicated complaints of seizures 
occurring approximately daily.  Such seizures involved 
involuntary twitching, episodic staring and tonic contraction 
of the left side.  Each episode lasted about 1 to 3 minutes, 
during which the veteran may also experience clamminess, cold 
sweats, and drooling.  Furthermore, a February 2005 VA 
examination report indicated complaints of spells involving 
sweating and quivering of the jaw, with some involuntary 
movement of the left hand and left leg.  The veteran would 
lose a few seconds staring up in space.  Such episodes lasted 
several minutes and left the veteran feeling significantly 
fatigued.  The veteran reported that these spells occurred 
every day to every other day.  Moreover, at his September 
2006 videoconference hearing before the undersigned, the 
veteran again reported similar seizure activity occurring 
close to every day.  (Transcript "T," at 9-10.)  

While the evidence noted above contains complaints of 
persistent minor seizures, they did not occur at a frequency 
of 9-10 per week as is necessary for assignment of an 
increased evaluation under Diagnostic Code 8910.  No other 
evidence of record establishes major or minor seizures of 
such frequency as to justify the next-higher 60 percent 
rating.  In fact, the veteran had denied recent seizure 
activity in a March 2005 VA outpatient treatment report.  

In conclusion, the evidence of record does not support a 
rating in excess of 10 percent for the veteran's residuals of 
brain trauma with seizures prior to April 13, 2004.  The 
evidence also fails to support a rating in excess of 40 
percent for such residuals of brain trauma from April 13, 
2004, onward.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

C.  Residual numbness and paresthesia of the left lower 
extremity

The veteran's claim of entitlement to an increased rating was 
received on August 10, 2000.  Prior to April 13, 2004, the 
veteran's residual numbness and paresthesia of the left lower 
extremity is evaluated as 10 percent disabling pursuant to 
Diagnostic Code 8520.  From April 13, 2004, a 40 percent 
rating is in effect.

The Board will first consider whether the veteran is entitled 
to a rating in excess of 10 percent prior to April 13, 2004.  

Under Diagnostic Code 8520, a 10 percent evaluation applies 
where the evidence reveals mild incomplete paralysis of the 
sciatic nerve.  In order to be entitled to the next-higher 20 
percent evaluation, the evidence must demonstrate moderate 
incomplete paralysis.  

The Board has reviewed the evidence of record and finds no 
support for assignment of the next-higher 20 percent rating 
for the period prior to April 13, 2004.  

Indeed, an August 2000 VA outpatient record revealed normal 
vibration sense on the left side.  Moreover, while the 
veteran complained  that his legs gave away upon VA 
neurologic examination in November 2000, he had full strength 
in both lower extremities, with full symmetric reflexes.  
Straight leg raising was negative.  The impression was an 
essentially normal examination.  

The Board recognizes a May 2003 private treatment record from 
the Occupational and Rehabilitation Center, which noted 
hyperreflexia of the left lower extremity as compared to the 
right.  The veteran tended to favor his left lower extremity.  
However, the veteran was able to support his weight and his 
strength was noted to be functional.  

The Board also acknowledges a private progress note dated in 
June 2003 which indicated complaints of lower extremity 
weakness.  However, the overall weight of the evidence does 
not demonstrate moderate incomplete paralysis such as to 
justify an increased rating during the period in question.  
Moreover, there are no alternate Code sections for 
application here.

From April 13, 2004, the veteran is in receipt of a 40 
percent evaluation for his  residual numbness and paresthesia 
of the left lower extremity.  In order to be entitled to the 
next-higher 60 percent rating under Diagnostic Code 8520, the 
evidence must show severe incomplete paralysis of the sciatic 
nerve, with marked muscular atrophy.  

In the present case, the evidence during the period in 
question reflects complaints of left lower extremity 
neuropathy.  For example, at his February 2005 VA 
examination, the veteran reported sciatic-type distribution 
pain shooting down from his buttocks in to his left thigh.  
This occurred daily.  Moreover, the veteran reported leg pain 
at his September 2006 videoconference hearing before the 
undersigned.  He stated that such leg pain sometimes caused 
him to fall.  However, despite such pain complaints, there is 
no support for an increased rating here, for the reasons 
discussed below.  

Objectively, VA outpatient treatment reports dated in 2004 
and 2005 reflect let-sided weakness.  However, an April 2004 
report showed 5/5 strength in the left leg, with intact 
sensation.  Full left leg strength was also demonstrated upon 
VA examination in February 2005.  Sensation was intact at 
that time.  Reflexes were 1+ in the lower extremities.  
Moreover, a March 2005 VA clinical record again noted full 
left leg strength with intact sensation.  

Based on the above, the evidence of record does not 
demonstrate a disability picture characterized by severe 
incomplete paralysis of the sciatic nerve, with marked 
muscular atrophy, as is required for assignment of the next-
higher 60 percent rating under Diagnostic Code 8520.  
Moreover, there are no other relevant Diagnostic Codes for 
consideration here.  

In conclusion, the evidence of record does not support a 
rating in excess of 10 percent for the veteran's Residual 
numbness and paresthesia of the left lower extremity prior to 
April 13, 2004.  The evidence also fails to support a rating 
in excess of 40 percent for such residuals from April 13, 
2004, onward.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

D.	Residual paresthesia of the left hand

The veteran's claim of entitlement to an increased rating was 
received on August 10, 2000.  Prior to April 13, 2004, the 
veteran's residual paresthesia of the left hand is evaluated 
as noncompensable pursuant to Diagnostic Code 8714.  From 
April 13, 2004, a 20 percent rating is in effect.

The Board will first consider whether the veteran is entitled 
to a compensable rating prior to April 13, 2004.  

Diagnostic Code 8714 contemplates neuralgia of the 
musculospiral (radial) nerve.  Disability of the nerve is in 
turn rated pursuant to Diagnostic Code 8514.  Under that Code 
section, a 20 percent evaluation applies where there is mild 
incomplete paralysis of the radial nerve.  The 20 percent 
evaluation applies whether the extremity involved is major or 
minor.  

The Board has reviewed the evidence of record and finds no 
support for assignment of a compensable rating for the period 
prior to April 13, 2004.  In so finding, the Board 
acknowledges complaints of numbness in the 5th digit of the 
left hand, raised at the time of the veteran's November 2000 
VA neurologic examination.  However, the objective findings 
at that time showed that the veteran had full strength in 
both upper extremities, with full symmetric reflexes.  The 
impression was an essentially normal objective examination.  

The Board also acknowledges a May 2003 private treatment 
record from the Occupational and Rehabilitation Center, which 
noted hyperreflexia of the left upper extremity as compared 
to the right.  Upon manual muscle testing, the veteran's hand 
grip strength on the left was 3/5, compared to 5/5 on the 
right.  However, his strength was noted to be functional.  

As demonstrated by the foregoing, the overall weight of the 
evidence does not demonstrate at least mild incomplete 
paralysis such as to justify a compensable rating during the 
period in question.  Moreover, there are no alternate Code 
sections for application here.

From April 13, 2004, the veteran is in receipt of a 20 
percent evaluation for his  residual paresthesia of the left 
hand.  In order to be entitled to the next-higher 40 percent 
rating under Diagnostic Code 8514, the evidence must show 
severe incomplete paralysis of the radial nerve of the minor 
extremity.  

In the present case, the evidence during the period in 
question reflects complaints of left hand neuropathy.  For 
example, at his February 2005 VA examination, the veteran 
reported neuropathy of the radial aspect of his pointer 
finger.  Moreover, at his September 2006 videoconference 
hearing before the undersigned, the veteran endorsed numbness 
of the left hand.  He stated that it felt as though his hand 
was asleep.  (T. at 14.)  He further reported that the 
numbness sometimes affected his entire arm, all the way up to 
his shoulders.  

In addition to the subjective complaints described above, the 
evidence of record also includes objective findings referable 
to the left hand.  For example, an April 2004 VA clinical 
record indicated paresthesias of the 4th and 5th fingers of 
the left hand, as well as on the ulnar side of the hand.  
However, another VA record, also dated in April 2004, showed 
that the veteran had full strength in both upper extremities, 
with intact sensation.  VA examination in February 2005 also 
demonstrated full strength of the left upper extremity.  
Reflexes were 1+ in the upper extremities.  Moreover, a March 
2005 VA clinical record again noted full strength in the left 
upper extremity, with 2+ radial reflexes.  Sensation was 
intact to touch and proprioception.    

Based on the above, the evidence of record does not 
demonstrate a disability picture characterized by severe 
incomplete paralysis of the radial nerve of the minor 
extremity, as is required for assignment of the next-higher 
40 percent rating under Diagnostic Code 8514.  Moreover, 
there are no other relevant Diagnostic Codes for 
consideration here.  

In conclusion, the evidence of record does not support a 
compensable rating for the veteran's residual paresthesia of 
the left hand prior to April 13, 2004.  The evidence also 
fails to support a rating in excess of 20 percent for such 
residuals from April 13, 2004, onward.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Exntraschedular considerations

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.





ORDER

Service connection for a sleep disorder is denied.

Service connection for a disability of the gall bladder is 
denied.

Service connection for a disability of the liver is denied.

Entitlement to a rating in excess of 50 percent for residuals 
of a shell fragment wound of the right parietal skull with 
defect and postoperative plate is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of brain trauma with seizures prior to April 13, 2004, and in 
excess of 40 percent thereafter, is denied.

Entitlement to a rating in excess of 10 percent for residual 
numbness and paresthesia of the left lower extremity prior to 
April 13, 2004, and in excess of 40 percent thereafter, is 
denied.

Entitlement to a compensable rating for residual paresthesia 
of the left hand prior to April 13, 2004, and to a rating in 
excess of 20 percent thereafter, is denied.  



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


